                Case 21-50222-KBO                Doc 12-2       Filed 06/08/21     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                          Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                            Case No: 19-12153 (KBO)

                                  Debtors.                      (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                                Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.

RELIANT RECYCLING, INC.,

                                 Defendant.

                                      CERTIFICATE OF SERVICE

        I, James Tobia, Esq. certify under penalty of perjury that on June 8, 2021, I caused to
 be served Reliant Recycling, Inc.’s Motion to Re-Open Adversary Proceeding by first class
 mail, postage prepaid, and ECF upon:

Andrew W. Caine                                                 Peter J Keane
Pachulski, Stang, Ziehl, Young & Jones                          Pachulski Stang Young & Jones LLP
10100 Santa Monica Boulevard Suite 1100                         919 N. Market Street 17th Floor
Los Angeles, CA 90067                                           Wilmington, DE 19801


Dated: June 8, 2021
                                                              The Law Office of James Tobia, LLC

                                                              By:/s/ James Tobia
                                                              James Tobia, Esquire (I.D. No.
                                                              3798) 1716 Wawaset Street
                                                              Wilmington, DE 19806
                                                              Tel. (302) 655-5303
                                                              Fax (302) 656-8053
                                                              Email: jtobia@tobialaw.com

                                                              Counsel for Reliant Recycling, Inc.


                                                         1
